Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Reasons for Allowance is in response to the after final amendment filed on 06/28/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s statement of reasons for Allowance
Claims 1-20 are allowed in view of the reasons argued by applicant remarks filed 06/28/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed. 

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Nishant Divecha/            Primary Examiner, Art Unit 2466